IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-60321
                         Summary Calendar



PERRIN W. HURDLE,

                                         Plaintiff-Appellant,


versus

SEARS, ROEBUCK AND COMPANY,

                                         Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                     USDC No. 1:95-CV-247-BRR
                        - - - - - - - - - -
                           April 15, 1997
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Appellant Perrin Hurdle appeals the summary-judgment

dismissal of his age-discrimination lawsuit.   He argues that

genuine issues of material fact exist which preclude summary

judgment; that the district court violated his constitutional

rights by holding that an otherwise invalid waiver could be

ratified; and that, even if it had been ratified, the waiver he

executed did not bar his age-discrimination claim.     We have

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-60321
                              - 2 -

reviewed the record and the district court’s opinion and conclude

that summary judgment was properly awarded in favor of Appellee

Sears, Roebuck and Company.   Accordingly, we affirm for

essentially the reasons given by the district court.   See

Blakeney v. Lomas Info. Sys., Inc., 65 F.3d 482, 484-85 (5th Cir.

1995), cert. denied, 116 S. Ct. 1042 (1996); Wamsley v. Champlin

Refining & Chem., Inc., 11 F.3d 534, 539-40 (5th Cir. 1993),

cert. denied, 115 S. Ct. 1403 (1995).

     Hurdle’s constitutional arguments, raised for the first time

on appeal, do not show error, plain or otherwise.

     AFFIRMED.